 638DECISIONSOF NATIONALLABOR RELATIONS BOARDRed-More Corporation,d/b/a Disco Fair, et al.andRetail Clerks Union,Local No. 899,RetailClerks International Association,AFL-CIO. Case 31-CA-519May 16, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAUpon a charge and amended charges filed byRetail Clerks Union, Local No. 899, Retail ClerksInternational Association, AFL-CIO, herein calledthe Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 31, issued a complaint dated October 28,1966, against Red-More Corporation, d/b/a DiscoFair;Redcrest Company, d/b/a Disco Fair; DiscoFair Operating Company; Disco Drug Company; andMyro-Lin Corp., all referred to collectively herein asDisco Fair; and Dacs Inc.; Martin Josephson; S & NCamera Supplies; Jack Gaines; Mr. Chips DryCleaning;SpartanFurniture, Inc.;DiscoFairGarden Center; Eastside Oil Co., Inc.; LeasedDepartment of Oxnard, Inc.; The Value Shop;Unishops, Inc.; W. Sherman, O. D. & G. Davis, O.D.;Gallenkamp Stores Co.; Art-Mar Enterprises;United Merchandising Corp.; Corvette DistributingCo.; Martin P. Connolly, Robert L. Brown; NationalDomestics Corp.; Leased Department of Larkspur,Inc.;Hartfield Stores, Inc.; Van Loon Bros.; andOscar Cantu, herein called individually by name orcollectively as licensees and/or lessees, alleging thatDisco Fair and the named licensees and/or lesseeshad engaged in and were engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,amended charges, and the complaint and notice ofhearing were duly served upon all Respondents andthe Union.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutSeptember 17, 1966, the Union was duly certified bythe Board, as described more fully below, as theexclusive bargaining representative of Respondents'employees in the unit found appropriate by theBoard and that, since on or about October 3, 1966,Respondents have refused to bargain with the Unionassuchexclusivebargainingrepresentative,although requested by the Union to do so. On orabout November 14, 1966, Respondents Disco FairandHartfieldStoresfiledseparateanswers,admitting in part, and denying in part, theallegations of the complaint, and requesting that thecomplaint be dismissed. A similar answer was filedon or about November 22, 1966, by RespondentUnited Merchandising. On or about November 1 and10, 1966, Respondents W. Sherman, O. D. & G.Davis, O. D., and Oscar Cantu, respectively, filedresponses to the complaint which patently do notmeet the requirements of Section 102.20 of theBoard'sRules and Regulations, Series 8, asamended, concerning answers to complaints. Noneof the other Respondents have filed any answers, orrequested any extension of time for filing answers,as provided in Section 102.22 of the Board's Rulesand Regulations.On or about December 27, 1966, the GeneralCounsel filed with the Board a motion for summaryjudgment, asserting, in view of admissions containedin the answers of Disco Fair, Hartfield Stores, andUnited Merchandising, respectively, as well as thefailure of the other Respondents to file appropriateanswers, that there are no issues of fact or lawrequiring a hearing, and praying the issuance of aDecision and Order finding the violations as allegedin the complaint.'On December 30, 1966, the Board issued an ordertransferring proceeding to the Board and a notice toshow cause on or before January 16, 1967, why themotion for summary judgment should not begranted.Thereafter,onJanuary 16,1967,Respondents Disco Fair and Hartfield Stores jointlyfileda statement in opposition to motion forsummary judgment, and a response to notice to showcause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn the opposition to the motion and the response tothe notice to show cause, it is contended that theBoard does not have the authority or jurisdiction toentertain or grant the motion because "the Board'sRules and Regulations require that all pretrialmotions be filed with the Regional Director andreferred to the Trial Examiner and do not permit theBoard to rule directly on such motions." We rejectthis contention, for we have held that summaryjudgment motions may be entertained and grantedby either a Trial Examiner or the Board, where, ashere, the pleadings show that there is no genuineissue for trial.2 Also, we reject as frivolous theOn or about January 16, 1967— the General Counsel filed a'E-Z Davis Chevrolet,161NLRB 1380 See also,Herbertmotion to amend complaint and motion for summary judgmentHarvey, Inc,162 NLRB 890,Collins & Aikman Corporation,160This motion, which merely corrects the names of certain of theNLRB 1750Respondents in accordance with the answers to the complaint, ishereby granted164 NLRB No. 93 RED-MORE CORP.639contention that the Board's issuance of a notice toshow cause gives discovery rights to the GeneralCounsel which are not available to other parties, andshifts the burden of proof from the General Counselto Respondents.The record before us shows that after aconsolidated hearing, the Regional Director issued aDecision and Direction of Election,3 in which hefound that Disco Fair and the other namedRespondents in the instant complaint were jointemployers and that all of their regular and part-timeemployees constituted an appropriate unit forcollective-bargaining purposes. On or about July 8,1966, Disco Fair filed a request for review of theDecision and Direction, contesting, as it had beforetheRegionalDirector,thejoint-employerrelationship and the appropriateness of the unitbased thereon. On or about July 29, 1966, the Boarddenied the request for review as raising nosubstantial issues. In the election held on August 12,1966, a majority of the employees in the unit votedfor the Union. On or about August 19, 1966, DiscoFair, again contesting the appropriateness of theunit, filed objections to the election, and a motion forreconsideration of the Decision and Direction andstay of certification. In a Supplemental Decisionissued on September 27, 1966, the Regional Directoroverruled the objections, denied the motion, andcertified the Union. No request was made for reviewof the Supplemental Decision.The answers filed herein expressly admit, at leaston behalf of the answering Respondents, thecomplaint's jurisdictional and procedural allegations,allof the above-recited matters pertaining to therepresentation proceeding, and the refusal of theUnion's postcertification request for bargaining.4Such answers denied, however, that the certifiedunit is appropriate, and that the Union is theexclusiverepresentativeforemployees in anappropriate unit, within the meaning of Section 9(a)of the Act.In the response to the notice to show cause, it isurged that evidence will be offered as a defense atthe hearing in the following respects:1.That certain respondents have offered tobargain with the Union.2.That the hearing officer in Cases Number31-RC-210 and 31-RC-211 erred in notreceivingcertainevidence offered by theemployer; that such evidence was relevant andmaterial to the issue of the appropriate unit; andthat such error caused the Regional Director toissuea decision and direction of electiondirectinganelectionamong employeesemployed ina unitnotappropriate for thepurposes of collective bargaining. Upon makingthis showing, we shall offer in evidence in theunfair labor practice proceeding the evidencewhich the hearing officer in the representationcase improperly excluded to the prejudice of'respondents herein.3.Thattheformlicenseand leaseagreements have been changed to clarify ordelete the provisions relied upon by theRegional Director to support his finding, albeitan incorrect finding, that "Disco Fair is givensubstantial right of control over mattersrelatingto the employees in the leased departments"and the further finding "that Disco Fair is in aposition to influence the labor policies of all ...licensees and lessees."The first of these contentions, which apparentlyrefers to nonanswering Respondents, we find to belegally insignificantsinceall of the answers filedherein expressly admit refusal of the Union'sbargaining request.With respect to the secondcontention, which is raised for the first time on theinstant notice to show cause, it is clear that theevidence in question is neither newly discovered norpreviously unavailable, and it is well settled that arespondent may not relitigatein 8(a)(5) proceedingmatters which were or could have been raised in arelated representation proceeding.-' As for the thirdcontention,assumingthat the alleged changes in theagreements are new, they were not particularized,nor were copies thereof submitted in order to showtheir effect, if any, upon the prior finding in therepresentationproceedingofa joint-employerrelationship. 6Accordingly, we find thatno issuehas been raisedwhich is properly triable in the instant unfair laborpractice proceeding. All materialissuesthus havingbeen previously decided by the Board or admitted bythe answers to the complaint, or stand admitted bythe failure to controvert the averments of theGeneral Counsel's motion, there are no mattersrequiring a hearing before the Trial Examiner. Weshall, therefore, grant themotion for summaryiRed-More Corporation, d/b/a Disco Fair,Cases 31-RC-210,31-RC-211, issued June 28, 1966 (not published in NLRBvolumes)aThe contention by these Respondents that a hearing isrequiredforproofofcomplaintallegationsconcerningnonanswering Respondents is without merit The notice ofhearing served uponrillnamed Respondents expressly advisedthat,pursuant to Section 102 20 of the Board's Rules andRegulations, in the absence of an answer, all allegations in thecomplaint shall be deemed to be admitted to be true and may beso found by the Board'Pittsburgh Plate Class Company v N L R B ,313 U S 146,Brush-Moore Newspaper, Inc , d/b/a The Portsmouth Times,161NLRB 1620^ See,Brush-Moore Newspaper, supra,fn 5 Moreover, we notethat a similar contention specifying in detail alleged changes anddeletions in the form agreements, was rejected by the Board uponDisco Fair's request for review of the Regional Director's Decisionand Direction of Election in the representation proceeding 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDjudgment. On the basis of the record before us, wemake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRed-More Corporation, d/b/a Disco Fair, is now,and has been at all times material herein, aCalifornia corporation engaged in the ownership andoperation of a retail department store located atOxnard, California, herein called the Oxnard store.Redcrest Company, d/b/a Disco Fair, is now, andhas been at all times material herein, a Californiacorporation engaged in the ownership and operationof a retail department store located at Goleta,California, herein called the Goleta store.DiscoFairOperating Company, a Californiacorporation, is now, and has been at all timesmaterial herein, a wholly owned subsidiary of Red-More. Pursuant to agreements with Red-More andRedcrest, it is the operating company at the retaillevel for the following departments at the respectivestores:housewares,hardware, radio, records,automotive, paint, major appliances, carpet, candy,and stationery.Pursuant to individual license agreements withRed-More,thefollowingEmployersoperatedepartments, as indicated, at the Oxnard store:?Dacs, Inc. (tire department);Martin Josephson(beauty shop); S & N Camera Supplies (cameradepartment); U. S. Sewing Center, Inc. (domesticsdepartment);GallenkampStoresCo.(shoedepartment); Disco Drug Co. (drug department); Mr.Chips Dry Cleaning (drycleaning department); DiscoFair Garden Center (garden center); Eastside OilCo., Inc. (gas station); Leased Department ofOxnard, Inc. (jewelry department); The Value Shop(ladies'department);Unishops,Inc.(men'sdepartment); W. Sherman, O. D. & G. Davis, O. D.(optometry);SpartanFurniture, Inc. (furnituredepartment); United Merchandising (sporting goodsdepartment);andJackGaines(doughnutdepartment).Pursuant to individual lease agreements withRedcrest,thefollowingEmployersoperatedepartments, as indicated, at the Goleta store: Dacs,Inc. (tire department); S & N Camera Supplies(cameradepartment);JackGaines (doughnutdepartment); Disco Drug Co. (drug department); Mr.ChipsDryCleaning (drycleaning department);Spartan Furniture Inc. (furniture department); DiscoFair Garden Center (garden center); Unishops, Inc.(men'sshop);GallenkampStoresCo.(shoedepartment); United Merchandising (sporting goodsdepartment);Martin P. Connolly (beauty shop);NationalDomesticsCorp. (linen department);Leased Department of Larkspur, Inc. (jewelrydepartment);HartfieldStores, Inc. (ladies' andchildren's department);W. Sherman, O. D. & G.Davis, O. D. (optometry); and Myro-Lin Corp. (gasstation).Pursuanttorespectiveindividualleaseagreements with Redcrest, the barbershop at theGoleta store was operated by Robert L. Brown priorto September 15, 1966, and has been operated sincethat date by Oscar Cantu.Pursuant to a lease agreement with Redcrest anda license agreement with Red-More, snackbars atboth the Goleta and Oxnard stores are operated byArt-Mar Enterprises.8Redcrest, Red-More, Disco Fair Operating, DiscoDrugs, and Myro-Lin admit, and we find, that theyannually make sales at the Oxnard and Goleta storesexceeding $500,000 in value. They admit further, asdoes United Merchandising, annually causing thetransportation to such stores, directly from pointsoutside the State of California, of goods and suppliesvalued in excess of $50,000. Although none of theother Respondents involved herein filed answerscontaining monetary data as to their operations, wehave previously determined in the representationproceeding thatRedcrestandRed-More areassociatedwiththemasjointemployers.Accordingly, we find, as we did in the representationproceeding, that Redcrest and Red-More, and theirnamed licensees and lessees, are engaged incommerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDRetail Clerks Union, Local No. 899, Retail ClerksInternationalAssociation,AFL-CIO, is a labororganizationwithin themeaningof Section 2(5) ofthe Act.III.THEUNFAIR LABOR PRACTICES1.The unitAt all times material herein, the followingemployees of the Respondents have constituted aunit appropriate for collective bargaining within themeaning of the Act:'The answer tiled on behalf of Disco F air Operating Companyalleges that since August 26, 1966, the Oxnard stationerydepartment has been operated by it, rather than by CorvetteDistributing Company as set forth in the complaint It does notappear that either the Board or the Charging Party was previouslyadvised of this change, nor was any motion for clarification of thecertified unit filed to delete Corvette's name from the list oflicensees attached to the original Decision and Direction ofElection In any event, as the General Counsel does not controvertthe alleged change,the inclusionof Corvette'sname in thecomplaint isharmless,for weshall not makeCorvettesubject tothe bargaining order enteredbelow SeeK-Mart,aDivision ofS SKresgeCompany,162NLRB 498 (with respecttoBescoEnterprises, Inc )"The complaintalleges,and the answersdeny, that Van LoonBros , is a cooperatorof the snackbars For reasonsstated abovein fn 7,concerningthe Corvettesituation, we shall omit the nameof Van LoonBrosfrom thebargaining order RED-MORE CORP.All regular and part-time employees of theEmployers'retail department storesin Oxnardand Goleta, California, operated under thename of "Disco Fair,"includingemployees oflicensees and lessees;excludingemployees ofFoodFair,Inc.,confidentialemployees,professional employees, guards, and supervisorsas defined in the Act.2.The certificationOn or about August 12, 1966, a majority of theemployees in the unit described above, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 31, designated theUnion as their representative for the purpose ofcollectivebargaining,and,onoraboutSeptember 27, 1966, the Board certified the Unionastheexclusivebargaining representative ofemployees in said unit.3.The request to bargain and the Respondents'refusalCommencing on or about September 28, 1966, andcontinuing to date, the Union has requested and isrequesting the Respondents to bargain collectivelywith it as the exclusive bargaining representative ofallemployees in the above-described unit.Commencing on or about October 3, 1966, andcontinuing to date, the Respondents refused andcontinue to refuse to bargain collectively with theUnion as the exclusive bargaining representative ofall employees in the said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentsin the appropriate unit described above, and that theUnion, at all times since September 27, 1966, hasbeenand is now the exclusive bargainingrepresentative of all the employees in the aforesaidunit,within themeaningof Section 9(a) of the Act.We further find that the Respondents have, sinceOctober 3, 1966, refused to bargain collectively withthe Union as the exclusive bargaining representativeof their employees in the appropriate unit, and thatby such refusal,the Respondents have engaged inand are engaging in unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondents, set forth in sectionIII,above,occurring in connection with theiroperations as described in section I, above, have aclose, intimate, and substantial relation to trade.traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V.THE REMEDY641Having found that the Respondents have engagedinunfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, we shall order thatthey cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Red-MoreCorporation,d/b/aDiscoFair;Redcrest Company, d/b/a Disco Fair; Disco FairOperating Company; Disco Drug Company; Myro-Lin Corp.; Dacs, Inc.; Martin Josephson; S & NCamera Supplies; Jack Gaines; Mr. Chips DryCleaning;SpartanFurniture, Inc.;DiscoFairGarden Center; Eastside Oil Co., Inc.; LeasedDepartmentofOxnard, Inc.; The Value Shop;Unishops, Inc.; W. Sherman, O. D. & G. Davis, O.D.;Gallenkamp Stores Co.; Art-Mar Enterprises;United Merchandising Corp.; Martin P. Connolly;National Domestics Corp.; Leased Department ofLarkspur, Inc.; Hartfield Stores, Inc.; and OscarCantu, each is and Robert L. Brown,was, anemployer within the meaning of Section 2(2) of theAct.2.RetailClerks Union, Local No.899,RetailClerksInternationalAssociation,AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3.All regular and part-timeemployees of theEmployers' retail department stores in Oxnard andGoleta, California, operated under the name of DiscoFair,including employees of licensees and lessees;excluding employees of Food Fair, Inc., confidentialemployees, professional employees, guards, andsupervisors as defined in the Act,constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since September 27, 1966, the above-namedlabor organization has been and is now the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about October 3, 1966, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees of theRespondents in the aforesaidunit, the Respondentshave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.6.By the aforesaid refusal to bargain, theRespondents have interfered with, restrained, andcoerced, and are interfering with, restraining, andcoercing, their employees in the exercise of therights guaranteed to them in Section 7 of the Act, 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDand has thereby engaged in and are engaging inunfair labor practices within themeaningof Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board hereby orders that the RespondentsRed-More Corporation, d/b/a Disco Fair; RedcrestCompany d/b/a Disco Fair; Disco Fair OperatingCompany, Disco Drug Company, Myro-Lin Corp.;Dacs, Inc.;Martin Josephson; S & N CameraSupplies; Jack Gaines; Mr. Chips Dry Cleaning;Spartan Furniture, Inc.; Disco Fair Garden Center;EastsideOilCo., Inc.;Leased Department ofOxnard, Inc.; The Value Shop; Unishops, Inc.; W.Sherman, O. D. & G. Davis, O. D.; GallenkampStoresCo.;Art-MarEnterprises;UnitedMerchandising Corp.; Martin P. Connolly; NationalDomestics Corp.; Leased Department of Larkspur,Inc.;Hartfield Stores, Inc.; and Oscar Cantu; theirofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Clerks Union,LocalNo. 899,RetailClerksInternationalAssociation,AFL-CIO,as the exclusive bargainingrepresentative of their employees in the followingappropriate unit:Allregular and part-timeemployees of theRespondents'retail department stores in Oxnardand Goleta, California, operated under the name of"Disco Fair," including employees of licensees andlessees; excluding employees of Food Fair, Inc.,confidentialemployees, professional employees,guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the purposes of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment,and if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)Post at their places of business at the storesoperated under the name of Disco Fair at Oxnard,representative, shall be posted by the Respondentsimmediatelyuponreceiptthereof,andbemaintained by them for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondents to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 31, inwriting, within 10 days from the date of this Decisionand Order, what steps have been taken to complyherewith.In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectivelywith Retail Clerks Union, Local No. 899, RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any likeor related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-namedUnionastheexclusiverepresentativeofallemployees in thebargaining unit described below with respect towages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in asigned agreement.The bargaining unit is:All regular and part-timeemployees of theRespondents' retail department stores inOxnard and Goleta, California, operatedunder the name of "Disco Fair," includingemployeesoflicenseesand lessee;excluding employees of Food Fair, Inc.,confidentialemployees,professionalemployees,guards, and supervisors asdefined in the Act.and/or Goleta, California, copies of the attachedRED-MOREnotice marked "Appendix."v Copies of said notice,CORPORATION, D/B/Ato be furnished by the Regional Director for RegionDISCO FAIR, ET AL.31, after being duly signed by the Respondents'(Employer) RED-MORE CORP.643DatedByEmployees may communicate directly with the(Representative)(Title)Board'sRegionalOffice,10thFloor,BartlettBuilding, 215West Seventh Street, Los Angeles,This notice must remain posted for 60 consecutiveCalifornia 90014, Telephone 688-5801, if they havedays from the date of posting and must not beany questions concerning this notice or compliancealtered, defaced, or covered by any other material.with its provisions.298-6680-69-42